Evans, P. J.
1. Grounds of a motion for new trial not argued in the brief will he treated as abandoned.
2. Counsel for defendant, in an action to compel specific performance of a contract for the sale of land, in his argument said that a man would live a long life of honor, but when the first opportunity offered itself he would take advantage of it to take another’s land, and that he had known the plaintiffs for a long time, since they were boys. Counsel for the plaintiffs in his argument referred to the remarks of defendant’s counsel, and said: “You know the plaintiffs. Did you ever hear of them trying to steal anybody’s land, or of them having a lawsuit, trying to steal anybody’s land?” Counsel for defendant moved the court to rebuke the plaintiffs’ counsel for this remark. The court ruled that he would not hold such to be improper, if made only in reply to the statement of defendant’s counsel. Held, that a new trial is not required on account of the foregoing occurrence.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.